TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00221-CV


Robert Scott, Commissioner of Education, Acting in his Official Capacity, Appellant


v.


Driscoll Independent School District, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. D-1-GN-07-003765, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

		Appellant Robert Scott, acting in his official capacity as Commissioner of Education,
has informed this Court that he no longer wishes to pursue this appeal and has filed an unopposed
motion to dismiss.  We grant appellant's motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a).


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellant's Motion
Filed:   June 12, 2008